Citation Nr: 0827912	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1968 to May 1970.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent medical evidence of record does not contain 
a diagnosis of PTSD conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV).


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
applicable, of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the veteran 
is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1) (as amended, effective May 30, 2008).  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VA's duty to notify was satisfied by 
a letter sent to the veteran in February 2006.  The February 
2006 letter addressed all the required notice elements, 
specifically addressing  the evidence necessary to 
substantiate the claim, the evidence VA would seek to obtain, 
and the evidence the veteran was expected to provide, and was 
sent prior to the initial unfavorable decision by VA.  
Supplemental notice compliant with the requirements of 
Dingess, addressing the relevant rating criteria and 
effective date provisions, was mailed to the veteran in March 
2006.  Therefore, the Board finds that VA has fulfilled its 
statutory duty to notify the veteran.

VA also has a duty to assist the veteran in the development 
of a claim.  This includes assisting the veteran in procuring 
service treatment records and other relevant treatment 
records and providing a VA examination when necessary.  
38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  Here, VA obtained 
the veteran's service treatment records and private treatment 
records.  VA has also obtained the veteran's service 
personnel records.  The veteran was also afforded a VA 
examination in September 2006.  In letters sent in February 
2006 and April 2006, VA requested that the veteran complete 
and return a PTSD questionnaire including additional 
information to substantiate his claim.  The veteran failed to 
respond to VA's requests.  The Court of Appeals for Veterans 
Claims (Court) has held that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, she 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  As the Court has stated: "VA's . . . 'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
the December 2006 statement of the case (SOC), as well as 
supplemental statements of the case (SSOCs) in March 2007 and 
June 2007.  The SOC and SSOCs specified the reasons for the 
continuing denial of the veteran's claim for service 
connection and, in so doing, informed him of the evidence 
that was still required to substantiate his claim.  

The veteran asserted in his claim, and at various medical 
visits, that he was hospitalized for psychiatric treatment at 
the VA Medical Center (VAMC) in Dallas, Texas in 1975 and 
1985.  Requests for the veteran's treatment records to the 
Dallas VAMC dated December 1975, October 1984, and March 1987 
are preserved in the record.  A single discharge note, 
presumably from Dallas medical center, summarizes the 
veteran's inpatient treatment from October 16, 1975 to 
October 29, 1975.  No other records of treatment are 
available for the veteran at this facility.  The Board 
observes that, where records are unavailable, "VA has no 
duty to seek to obtain that which does not exist."  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  

The veteran further notes in his claim that he received 
treatment at the VA medical center in Bonham, Texas.  The 
veteran does not give any dates for his claimed 
hospitalization, and there are no records of treatment for 
the veteran at the facility.  In the February 2006 notice 
letter discussed above, the veteran was informed that VA had 
attempted to collect records from the Dallas and Bonham 
facilities, but had been unsuccessful.  The letter requested 
that the veteran provide additional information including the 
dates of his hospitalizations; however, the veteran did not 
respond.  See Wood and Gobber, supra.  The Board concludes 
that additional attempts to obtain these records would be 
futile.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).
Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy or was a POW and the alleged 
stressor is combat or POW related, then the veteran's lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  It is the duty of the Board to analyze 
the credibility and probative value of the available 
evidence, account for the evidence that it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency 
of evidence differs from weight and credibility.  The former 
is a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.")

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for PTSD.  
There is no competent medical evidence of record that the 
veteran has ever been diagnosed with, or is currently 
suffering from PTSD.  After careful consideration, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  

Service personnel records demonstrate that the veteran served 
in Vietnam from October 1968 to October 1969.  During that 
time, the veteran participated in Counteroffensive Phases V 
and VI, and in the 1969 Tet Offensive.  The veteran's DD-214 
notes that the veteran was awarded a National Defense Service 
Medal, Vietnam Service Medal, Vietnam Campaign Medal, and a 
Sharp Shooter badge.  At his September 2006 VA examination, 
the veteran stated that as a member of a mortar platoon in 
Vietnam he was exposed to incoming artillery rounds.  The 
veteran further contends that he is currently suffering from 
PTSD.

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f).  

The Board notes that the veteran's service medical records 
are entirely negative for notations of any psychiatric 
problems during service.  The veteran's service treatment 
records do include a notation suggesting that the veteran was 
seen in the aide station after a mortar attack in April 1969; 
however, the note does not indicate that any treatment was 
rendered or that any specific diagnoses were made.  
Furthermore, the veteran's April 1970 discharge examination 
notes that the veteran appeared to be psychiatrically normal.  
In the report of medical history accompanying his April 1970 
examination, the veteran denied ever experiencing trouble 
sleeping, nightmares, depression, or nervous trouble of any 
sort.  
 
The Board further notes that the veteran's post-service 
medical records are also entirely negative for any diagnosis 
of PTSD.  The record on appeal contains clinical records 
spanning the period from October 1975 to September 2006.  
During that time, the veteran has been regularly assessed and 
treated for psychiatric disorders including bipolar disorder 
and schizophrenia.  

At his VA examination in September 2006, the veteran reported 
symptoms including anxiety, panic attacks, depression, 
insomnia, crying spells, tantrums, confusion, paranoia, 
auditory hallucinations, and suicidal ideation.  The examiner 
noted, however, that the veteran could not give any specific 
link from his claimed stressor to any symptoms of PTSD.  
After reviewing the veteran's claims file and his available 
medical records, and conducting evaluations of the veteran's 
cognitive and psychological functions, the examiner provided 
a thorough, detailed opinion diagnosing the veteran with 
schizoaffective disorder, bipolar type, and alcohol 
dependency.  The examiner concluded that the veteran's mental 
health problems were related to his psychosis and substance 
dependency, but not to PTSD.  The opinion of the VA examiner 
is also consistent with the other medical evidence of record, 
wherein the veteran is diagnosed with other mental health 
problems, but not PTSD.  

The veteran asserts that he currently suffers from PTSD 
caused by his experiences in the military.  Though the 
veteran may attest to symptoms his has experienced, he is not 
competent to opine on the diagnosis or etiology of his 
disability.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As there is no indication in the record that the 
veteran has specialized medical training, the Board must 
conclude that as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite expertise to present opinions regarding diagnosis 
and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board assigns no probative value to 
the veteran's contention that he suffers from PTSD caused by 
events during his military service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In the 
absence of diagnosed PTSD, service connection may not be 
granted.  See Degmetich, 104 F. 3d 1328.  Thus, service 
connection for PTSD must be denied on this basis alone.

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
probative evidence that the veteran currently suffers from 
PTSD.  As there is no current diagnosis, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt 
provision does not apply.  Therefore, the veteran's claim of 
entitlement to service connection for PTSD must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


